United States Court of Appeals
                     For the First Circuit


No. 13-1991

   HÉCTOR LUIS ROMÁN-OLIVERAS; SONIA MARÍA YAMA-RUIZ; FELICITA
                         OLIVERAS-LÓPEZ,

                     Plaintiffs, Appellants,

                               v.

   PUERTO RICO ELECTRIC POWER AUTHORITY (PREPA); JAMES VÉLEZ;

                          JULIO RENTA,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Gustavo A. Gelpí, Jr., U.S. District Judge]


                             Before

                  Thompson, Lipez, and Barron,
                         Circuit Judges.


     Nicolás Nogueras-Cartagena and Nogueras Law & Associates on
brief for appellants.
     Margarita Mercado-Echegaray, Solicitor General, and Rosa
Elena Pérez Acosta, Assistant Solicitor General, on brief for
appellees.


                         August 5, 2015
          BARRON, Circuit Judge.     This appeal arises from a suit

that Héctor Luis Román-Oliveras, along with his wife and mother,

brought against his former employer, the Puerto Rico Electric Power

Authority (PREPA), and two individual supervisors.    The potential

obstacle that the plaintiffs must overcome to keep their suit alive

arises from the settlement negotiations that took place in the

summer of 2012.   Because we agree with the District Court that

these talks produced a binding oral settlement agreement that the

District Court had jurisdiction to enforce, we agree with the

District Court that this suit cannot continue.   We thus affirm the

judgment below that dismissed the suit on the basis of that

settlement agreement.

                                I.

          Román worked for PREPA for over twenty years.    In March

of 2006, however, he was suspended from his job, and in February

of 2007, he was then dismissed.      Román along with his wife and

mother responded by filing this suit against PREPA, his supervisor,

and the plant superintendent under the Americans with Disabilities

Act (ADA), 42 U.S.C. §§ 12101 - 12213; Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e - 2000e-17; 42 U.S.C.

§ 1983; and several Puerto Rico laws.   The plaintiffs alleged that

the defendants had unlawfully targeted Román due to his medical

disability and his union activities.




                              - 2 -
          The District Court initially dismissed the complaint in

its entirety.   But on appeal, this Court partially reversed and

reinstated the plaintiffs' ADA claim against PREPA and their claims

under Puerto Rico law against all defendants.     See Román-Oliveras

v. P.R. Elec. Power Auth., 655 F.3d 43, 47 (1st Cir. 2011).         On

remand, the parties then held settlement negotiations.            Those

negotiations took place in Judge Aida M. Delgado-Colón's chambers

in July of 2012.1       Judge Delgado-Colón later memorialized an

account of the discussions in a minute entry in December of 2012.

In that entry, Judge Delgado-Colón recounted that the parties had

reached   a   binding    oral   settlement   agreement   during     the

negotiations, and that all that remained was the submission of a

final written settlement agreement.     The parties, however, did not

ultimately submit a final written agreement.2


     1 The reply brief raises for the first time the argument that
nothing in the record shows that Román's wife or mother joined in
settling the lawsuit.     We deem this claim waived because of
appellants' failure to develop it in the opening brief. See Young
v. Wells Fargo Bank, N.A., 717 F.3d 224, 239-240 (1st Cir. 2013)
("We have repeatedly held, 'with a regularity bordering on the
monotonous,' that arguments not raised in an opening brief are
waived." (quoting Waste Mgmt. Holdings, Inc. v. Mowbray, 208 F.3d
288, 299 (1st Cir. 2000))).
     2 The defendants, in the months following the July 2012
settlement talks, circulated several draft agreements to the
plaintiffs without receiving any response.    Counsel for the
plaintiffs finally responded in October of 2012 and suggested
several changes to the written agreement. The parties informed
the District Court of their lack of progress in arriving at a
written agreement.   The District Court urged the parties to
finalize what it viewed as an already completed settlement in
December of 2012 and dismissed the defendants' pending summary


                                - 3 -
            In May of 2013, Judge Delgado-Colón recused herself from

the case, which was then transferred to Judge Gustavo Gelpí.           Soon

thereafter, Judge Gelpí ordered the plaintiffs to show cause why

he could not enforce the oral settlement agreement that Judge

Delgado-Colón had found the parties had reached.           The plaintiffs

responded to that order by arguing that "an agreement had never

been reached."      The plaintiffs did not ask, however, for an

evidentiary hearing on the existence of such an agreement.              The

plaintiffs also argued in response to the show cause order that,

assuming such a settlement had been reached, the District Court

lacked subject-matter jurisdiction to enforce it in light of

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375 (1994).

            Judge   Gelpí   rejected   the   plaintiffs'   arguments    and

dismissed the case with prejudice.           He then ordered that PREPA

deposit the settlement amount with the District Court. This appeal

followed.




judgment motion as "[m]oot in light of Settlement" in January of
2013.
      The court then ordered the parties to finalize their
settlement agreement by April 12, 2013. The plaintiffs, however,
declined to sign the instrument circulated by the defendants. The
District Court nevertheless found this unsigned instrument
"captured the terms and conditions" of the oral settlement
agreement.



                                  - 4 -
                                      II.

            On appeal, the plaintiffs repeat the same arguments that

they made below.     The plaintiffs argue first that even if there

was a binding settlement agreement, the District Court did not

have subject-matter jurisdiction to enforce it.              The plaintiffs

rely on Kokkonen.

            There, the district court dismissed a lawsuit after the

parties had executed a settlement agreement.            Kokkonen, 511 U.S.

at   377.    The   district   court    did   not   mention   the    underlying

settlement agreement in the dismissal order.             Id.       Nor did the

district court state that it was retaining jurisdiction to enforce

the agreement.     Id.   Nevertheless, when one party later sought to

have the court enforce the settlement agreement, the district court

concluded that it had the inherent authority to provide a remedy

to safeguard its earlier order of dismissal.           Id.

            The Supreme Court rejected that ruling.            The Court held

that a post-dismissal suit to enforce a settlement agreement is

simply a separate breach-of-contract claim. Id. at 379. The Court

thus held that federal courts need an independent basis for federal

subject-matter jurisdiction to enforce that contract claim.                Id.

at 381.

            The plaintiffs argue from Kokkonen that the District

Court lacked subject-matter jurisdiction here.          But they are wrong

to do so. The District Court indisputably had subject-matter


                                  - 5 -
jurisdiction over the plaintiffs' suit and that suit had not yet

been dismissed when the defendants sought to enforce the settlement

agreement that they claimed had been reached.                   Thus, if the

District Court correctly concluded that the parties had reached a

final, oral settlement agreement, the District Court had subject-

matter jurisdiction to enforce it when it purported to do so.

Kokkonen   does   not   block   a   district   court     from    enforcing   a

settlement     agreement   before    the    underlying     suit    has   been

dismissed.     See Malave v. Carney Hosp., 170 F.3d 217, 220 (1st

Cir. 1999) ("If . . . the settlement collapses before the original

suit is dismissed, the party who seeks to keep the settlement

intact may file a motion for enforcement."); see also Fid. & Guar.

Ins. Co. v. Star Equip. Corp., 541 F.3d 1, 4-5 (1st Cir. 2008)

(same); Bandera v. City of Quincy, 344 F.3d 47, 51-52 (1st Cir.

2003) (concluding district court erred by failing to hold an

evidentiary hearing to enforce an alleged settlement agreement

before proceeding to trial).

             That brings us to the second of the plaintiffs' arguments

on appeal -- that the District Court erred in finding that there

was a settlement agreement to enforce.          Federal law governs our

answer to that question because the underlying cause of action

arises under federal law.3      See Malave, 170 F.3d at 220.         And our


     3 The complaint included claims under both federal and Puerto
Rico law, but no party disputes the applicability of federal law.


                                    - 6 -
review of the facts that the District Court found about whether

the parties did in fact enter into such an agreement is only for

clear error.   See Kinan v. Cohen, 268 F.3d 27, 32 (1st Cir. 2001).

           The record is clear that Judge Delgado-Colón found that

the parties had entered into a final and binding oral settlement

agreement as of July 2012.        She clearly recorded that finding in

a minute entry before she recused herself from the case.              And

because that finding was based on Judge Delgado-Colón's "personal

knowledge through . . . a settlement conference," Malave, 170 F.3d

at 221, we lend her finding particular weight.        See F.A.C., Inc.

v. Cooperativa de Seguros de Vida de Puerto Rico, 449 F.3d 185,

192 (1st Cir. 2006).      Moreover, at the time Judge Delgado-Colón

entered the finding, the parties did not object.          Nor did the

parties   object   when   Judge   Delgado-Colón   dismissed   a   pending

summary judgment motion as "[m]oot in light of Settlement."        Thus,

the parties' conduct -- after Judge Delgado-Colón found that a

binding, oral settlement had been reached -- also reasonably

suggested that "the existence of the settlement had . . . been

conceded previously by both parties."       Malave, 170 F.3d at 221.




Since Puerto Rico law would apparently reach the same result, see
Lopez Morales v. Hosp. Hermanos Melendez Inc., 447 F. Supp. 2d
137, 142 (D.P.R. 2006), we will accept the parties' "implicit
concession" that federal law applies, Mathewson Corp. v. Allied
Marine Indus., Inc., 827 F.2d 850, 857 n.3 (1st Cir. 1987).


                                   - 7 -
          Judge Delgado-Colón did recuse herself after determining

that a binding, oral settlement had been reached.   But we find no

basis for concluding that Judge Gelpí, after assuming the case

from Judge Delgado-Colón, erred in relying on the well-documented

conclusion that Judge Delgado-Colón had already reached.     Judge

Gelpí, after all, issued a show cause order as to why the purported

settlement agreement could not be enforced.     But the plaintiffs

proffered no evidence in response that might cast doubt on the

existing factual record before Judge Gelpí. Nor did the plaintiffs

ask Judge Gelpí for an evidentiary hearing to determine whether

there actually had been an oral settlement agreement.     Instead,

the plaintiffs left the determination of whether there was a

settlement agreement to Judge Gelpí to make on the basis of the

record as it then existed.   Though the plaintiffs did contend that

there was no settlement agreement for Judge Gelpí to enforce, that

bare assertion does not suffice to show Judge Gelpí clearly erred

in finding otherwise.

          The judgment of the District Court is affirmed.




                               - 8 -